United States Court of Appeals
      for the Federal Circuit
                ______________________

                    SOLVAY S.A.,
                  Plaintiff-Appellant,

                           v.

       HONEYWELL INTERNATIONAL INC.,
              Defendant-Appellee.
            ______________________

                      2012-1660
                ______________________

    Appeal from the United States District Court for the
District of Delaware in No. 06-CV-0557, Judge Sue L.
Robinson.
                ______________________

              Decided: February 12, 2014
               ______________________

    ADAM L. PERLMAN, Williams & Connolly LLP, of
Washington, DC, argued for plaintiff-appellant. On the
brief were GLENN J. PFADENHAUER, STANLEY E. FISHER,
KRISTIN A. FEELEY, and CHRISTOPHER C. KENNEDY.

    GREGG F. LOCASCIO, Kirkland & Ellis LLP, of Wash-
ington, DC, argued for defendant-appellee. With him on
the brief were J. JOHN LEE, WILLIAM H. BURGESS and
ANDERS P. FJELLSTEDT. Of counsel was LAURA BURSON, of
Los Angeles, California.
                 ______________________
2                   SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL



        Before RADER, Chief Judge, NEWMAN, and DYK, Cir-
                        cuit Judges.
         Opinion for the court filed by Circuit Judge DYK.
        Dissenting opinion filed by Circuit Judge NEWMAN.
DYK, Circuit Judge.
    Plaintiff Solvay S.A. (“Solvay”) appeals from a judg-
ment of the United States District Court for the District of
Delaware in favor of defendant Honeywell International
(“Honeywell”). The district court held that asserted claim
1 of Solvay’s U.S. Patent No. 6,730,817 (“the ’817 patent”)
was invalid under 35 U.S.C. § 102(g)(2) (2006). This was
so because engineers working at the Russian Scientific
Center for Applied Chemistry (“RSCAC”) first conceived
the invention, which was reduced to practice in this
country by Honeywell personnel pursuant to the RSCAC’s
instructions, and did not abandon, suppress, or conceal it.
                        BACKGROUND
                               I
    The question at the heart of this appeal is when an
invention conceived by a foreign inventor and reduced to
practice in the United States qualifies as prior art under
§ 102(g)(2). 1 That section provides, “[a] person shall be



    1    The activities at issue occurred before the enact-
ment of the Leahy-Smith America Invents Act (“AIA”),
Pub. L. No. 112-29, § 3, 125 Stat 284, 285–93 (2011), after
which § 102 no longer includes subsection (g). Therefore
all references to § 102 are to the earlier version of the
statute, 35 U.S.C. § 102(g)(2) (2006), which governed the
activities at issue in this case. See AIA § 3(n)(1), 125 Stat.
at 293 (providing that AIA amendments apply only to
applications and patents with an effective filing date of
March 16, 2013, or later).
SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL                  3



entitled to a patent unless . . . before such person’s inven-
tion thereof, the invention was made in this country by
another inventor who had not abandoned, suppressed, or
concealed it.” 35 U.S.C. § 102(g)(2). Although section
102(g) initially was designed for determining priority of
invention in interference proceedings, it is settled that the
section has “independent significance as a basis for prior
art outside of the interference context.” Thomson, S.A. v.
Quixote Corp., 166 F.3d 1172, 1175 n.3 (Fed. Cir. 1999);
see also Solvay v. Honeywell (“Solvay I”), 622 F.3d 1367,
1375–76 (Fed Cir. 2010). A patent is invalid under that
section if the claimed invention was made in this country
by another inventor before the patent’s priority date. See,
e.g., Solvay I, 622 F.3d at 1375 n.3 (describing 1999
amendments to § 102(g)). Making the invention requires
conception and reduction to practice. While conception is
the “formation, in the mind of the inventor, of a definite
and permanent idea of a complete and operative inven-
tion,” reduction to practice “requires that the claimed
invention work for its intended purpose.” Id. at 1376
(citing Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802
F.2d 1367, 1376 (Fed. Cir. 1986)). It is also necessary that
the invention not be suppressed, abandoned, or concealed.
See, e.g., Apotex USA, Inc. v. Merck & Co., 254 F.3d 1031,
1036 (Fed. Cir. 2001).
    Our prior cases have illuminated what is meant by
“made in this country.” See, e.g., Solvay I, 622 F.3d at
1376 (citing Mycogen Plant Sci., Inc. v. Monsanto Co., 243
F.3d 1316, 1331 (Fed. Cir. 2001); Apotex, 254 F.3d at
1036). Although the inventors may reside in a foreign
country and conceive the invention abroad, a reduction to
practice made outside the United States is beyond the
scope of § 102(g)(2) prior art. In other words, § 102(g)(2)
allows conception to occur in another country, but in such
circumstances requires the work constituting the reduc-
4                 SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL



tion to practice to be performed in the United States by or
on behalf of the inventor. 2 However, “there is no require-
ment that the inventor be the one to reduce the invention
to practice so long as the reduction to practice was done
on his behalf” in the United States. In re DeBaun, 687
F.2d 459, 463 (CCPA 1982) (citing Litchfield v. Eigen, 535
F.2d 72, 76 (CCPA 1976)). Consistent with that principle,
“[a]cts by others working explicitly or implicitly at the
inventor’s request will inure to his benefit.” 3A Donald S.
Chisum, Chisum on Patents § 10.06[3].
    Here, Honeywell contends that the invention was con-
ceived by Russian inventors outside the United States
and reduced to practice in the United States by Honeywell
personnel following the Russian inventors’ instructions
before the ’817 patent’s priority date. It follows, argues
Honeywell, that the invention qualifies as § 102(g)(2)
prior art.
                            II
   Solvay’s ’817 patent claims an improvement to a
method of making a hydrofluorocarbon (“HFC”) known as
HFC-245fa. 3 ’817 patent col. 1 ll. 4–5. HFC-245fa belongs



    2   See, e.g., Holmwood v. Sugavanam, 948 F.2d
1236, 1238 (Fed. Cir. 1991) (foreign inventor was “another
inventor” under § 102(g)(2) when the invention was
reduced to practice in the United States on his behalf);
Shurie v. Richmond, 699 F.2d 1156, 1158 (Fed. Cir. 1983)
(no reduction to practice where the inventive process was
carried out in Canada, not the United States); Breuer v.
DeMarinis, 558 F.2d 22, 27 (CC.P.A. 1977) (foreign inven-
tors reduced the invention to practice in this country
when reduction to practice was done on their behalf in the
United States).
    3   The chemical name for HFC-245fa, used in the
’817 patent, is 1,1,1,3,3-pentafluoropropane.
SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL                5



to a group of HFCs that do not deplete the ozone layer
and for that reason, are legislatively mandated to replace
ozone-depleting alternatives. HFC-245fa is especially
useful in preparing polymeric materials commonly used
for insulation in refrigeration and heat storage systems.
The ’817 patent has a priority date of October 23, 1995.
    In 1994, before Solvay’s priority date, Honeywell and
RSCAC personnel entered into a research contract. Pur-
suant to that agreement, RSCAC engineers, working in
Russia, conducted process development studies for the
commercial production of HFC-245fa. In July 1994, the
RSCAC sent Honeywell a report documenting the devel-
opment of a continuous process capable of producing high
yields of HFC-245fa by reacting HCC-240fa 4 with hydro-
gen fluoride in the presence of a catalyst. Honeywell
personnel in the United States used the RSCAC’s report
to run the same process in this country in 1995, before the
’817 patent’s October priority date. 5
    Solvay sued Honeywell in the District of Delaware, al-
leging that the process Honeywell was using to manufac-
ture HFC-245fa infringed certain claims of the ’817
patent. Independent claim 1, the only claim at issue on
appeal, reads:
    In a process for the preparation of [HFC-245fa]
    comprising reaction of [HCC-240fa] with hydrogen
    fluoride in the presence of a hydrofluorination
    catalyst, the improvement which comprises carry-
    ing out the reaction at a temperature and under a



    4   The chemical name for HCC-240fa, used in the
‘817 patent, is 1,1,1,3,3-pentachloropropane.
    5   Honeywell eventually filed a patent application
covering a refined version of the RSCAC process in July
1996, which issued as U.S. Patent No. 5,763,706 (“the ’706
patent”).
6                   SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL



    pressure at which [HFC-245fa] is gaseous and iso-
    lating . . . [HFC-245fa] from the reaction mixture
    by drawing off [HFC-245fa] and hydrogen chloride
    [HCl] in a gaseous phase as each of said [HFC-
    245fa] and [HCl] is being formed.
’817 patent, col. 5 ll. 36–46.
Honeywell defended, inter alia, on the ground that inde-
pendent claim 1 and dependent claims 5, 7, 10, and 11 of
the ’817 patent were invalid under § 102(g)(2). Honey-
well’s initial theory was that its engineers had reduced
the invention to practice in the United States and that
this made the Honeywell engineers inventors under
§ 102(g)(2).
    In 2008, the district court construed the “isolating”
limitation in claim 1 to read:
    The process for making HFC-245fa includes a re-
    action at a temperature and under a pressure
    whereby HFC-245fa and HCl are produced in gas-
    eous form and separated from the reaction mixture
    in a gas stream that can include other compounds,
    such as unconverted reactants and chlorofluoro-
    propanes possibly formed by incomplete fluorina-
    tion of HCC-240fa.
J.A. 4 (emphasis added). The district court thus construed
“isolating” to require “separating” HFC-245fa and HCl
from the reaction mixture. Id. It did not require separat-
ing only those components from the reactor. Id. Based on
that claim construction, the district court ruled on sum-
mary judgment that Honeywell’s process infringed claims
1, 5–7, 10, and 11. However, the district court granted
summary judgment of invalidity as to claims 1, 5, 7, 10,
and 11 under § 102(g)(2) on the ground that the Honey-
well engineers were other inventors who made the inven-
SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL                 7



tion in this country without abandoning, suppressing, or
concealing it. 6
    The district court’s judgment was appealed to this
court. On appeal, we agreed with the district court’s claim
construction of the term “isolating” in claim 1, explaining
that “claim 1 is not limited to ‘isolating’ only HFC-245fa
and HCl and residual amounts of other compounds.”
Solvay I, 622 F.3d at 1382. We affirmed the district
court’s ruling on summary judgment that claims 1, 5, 7,
10, and 11 were infringed. However, we reversed the
finding that claims 1, 5, 7, 10, and 11 were invalid under
§ 102(g)(2), explaining that Honeywell personnel could not
qualify as “another inventor” because they “did not con-
ceive the invention of the ’817 patent, but derived it from
others,” specifically, the RSCAC engineers who “first
conceived the invention in Russia.” Id. at 1378–79.
     On remand, Honeywell asserted an alternative theo-
ry as to why § 102(g)(2) applied, arguing that the Russian
inventors made the invention in this country by sending
instructions to Honeywell personnel who used the instruc-
tions to reduce the invention to practice in this country.
The parties did not dispute the fact that, under the dis-
trict court’s claim construction, the RSCAC process corre-
sponded to the invention recited in claim 1 of the ’817
patent or that the RSCAC engineers first conceived the
invention and reduced it to practice in Russia. But the
parties disputed whether (1) the Honeywell reduction to
practice should be attributed to the Russian inventors and
(2) whether the Russian inventors had disclosed the
invention rather than abandoning, suppressing, or con-
cealing it. Although the district court held that, as a


    6    Although the district court’s invalidity ruling did
not include claim 6, the parties stipulated that claim 6
would be withdrawn, and that Solvay could reassert it if
only if claims 1, 5, 7, 10, and 11 were held not invalid.
8                 SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL



matter of law, the RSCAC engineers should be treated as
inventors who made the invention in the United States
under § 102(g)(2), it denied summary judgment on the
invalidity of claim 1 because of genuine issues of material
fact as to whether the RSCAC engineers disclosed their
invention in a 1994 Russian patent application rather
than abandoning, suppressing, or concealing it.
    Eventually, a jury determined that, as required by
§ 102(g)(2), the RSCAC did disclose the invention of claim
1 in the 1994 Russian patent application such that they
did not abandon, suppress, or conceal it. Based on the jury
verdict, the district court entered judgment for Honey-
well, finding asserted claim 1 invalid under § 102(g)(2). 7
Solvay appealed. We have jurisdiction pursuant to 28
U.S.C. § 1295(a)(1).
                       DISCUSSION
                             I
    The priority date for Solvay’s ’817 patent is October
23, 1995. The parties do not dispute that if the Russians
conceived the invention and reduced it to practice in this
country before that date without abandoning, suppress-
ing, or concealing it, claim 1 of Solvay’s ’817 patent is
invalid under § 102(g)(2). On appeal, Solvay does not


    7   The jury also determined that claim 1, the only
claim asserted at trial, was anticipated in view of U.S.
Patent No. 5,574,192 (“the ’192 patent”) and obvious in
view of the ’192 patent and U.S. Patent No. 5,202,509.
The district court entered a judgment of invalidity on
those grounds as well. In light of our disposition on ap-
peal, we need not reach these other issues. The parties do
not explain why on remand only claim 1 was the subject
of the invalidity trial. It appears likely that the parties
agreed that the remaining claims found to be infringed
would stand or fall together with claim 1.
SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL                 9



dispute that the Russians were first to conceive the inven-
tion recited in claim 1 or that Honeywell reduced it to
practice in this country before Solvay’s October 23, 1995,
priority date, but challenges (1) the jury’s finding of non-
suppression, and (2) the district court’s ruling that the
Russians made the invention in this country.
    As to the first issue, Solvay argues that the district
court erroneously construed claim 1 and that the result-
ing instructions tainted the jury’s finding that the Rus-
sians disclosed the invention in a 1994 Russian patent
application and, therefore, did not suppress or conceal it.
In other words, Solvay argues that the application did not
satisfy § 102(g)(2) because the application did not disclose
the full scope of the claims if they were properly con-
strued. Before addressing the merits of Solvay’s claim
construction contention, we consider whether Solvay has
waived its objection by failing to request in the district
court the construction it now advocates.
                              A
    The general rule is that “an appellate court does not
give consideration to issues not raised below.” Hormel v.
Helvering, 312 U.S. 552, 556 (1941); see also Singleton v.
Wulff, 428 U.S. 106, 120 (1976). The doctrine of waiver
“has been applied to preclude a party from adopting a new
claim construction position on appeal.” Interactive Gift
Express, Inc. v. Compuserve Inc., 256 F.3d 1323, 1346
(Fed. Cir. 2001). A claim construction argument is consid-
ered “new” if a party “change[s] the scope of the claim
construction” rather than “clarifying or defending the
original scope of its claim construction” or “supporting its
existing claim construction position with new citations to
the specification.” Id.
   According to Solvay, claim 1 requires that HFC-245fa
and HCl be removed from the reaction mixture perma-
nently so that the HFC-245fa and HCl are not recycled
back into the reactor. Claim 1 reads:
10                 SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL



     In a process for the preparation of [HFC-245fa]
     comprising reaction of [HCC-240fa] with [HF] in
     the presence of a hydrofluorination catalyst, the
     improvement which comprises carrying out the re-
     action at a temperature and under a pressure at
     which [HFC-245fa] is gaseous and isolating . . .
     [HFC-245fa] from the reaction mixture by drawing
     off [HFC-245fa] and [HCl] in a gaseous phase as
     each of said [HFC-245fa] and [HCl] is being
     formed.
’817 patent col. 5 ll. 36–46 (emphasis added).
    When this case was first appealed, this court upheld
the district court’s construction of the term “isolating” in
claim 1 of the ’817 patent to mean “drawing off” or “sepa-
rating” HFC-245fa and HCl from the reaction, but not
necessarily “purifying” the drawn-off material. Solvay I,
622 F.3d at 1382. As a result, the gas stream conveying
HFC-245fa from the reactor can include other compounds
from the reaction mixture, not only HFC-245fa and HCl.
The parties did not raise, and this court did not address,
the issue of whether the HFC-245fa and HCl could return
to the reactor after being drawn off initially.
    Near the end of the validity trial, however, a disa-
greement between the parties arose as to whether the
reaction products had to be permanently isolated from the
reaction mixture. Solvay argued that “isolating” the
reaction products necessarily required keeping them
separated. In response, Honeywell argued that requiring
permanent separation contradicted the district court’s
claim construction, affirmed by this court, as well as the
plain language of the claim.
    The district court held that, based on claim language,
specification references, and this court’s construction of
the term “isolating,” the reaction products did not have to
be permanently isolated from the reaction mixture. The
court granted Honeywell’s request for a standard jury
SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL                  11



instruction that the term “comprising” means that “the
claim is not limited to a process that includes only what is
in the claim and nothing else.” J.A. 49. At trial, Honey-
well argued that the ’817 patent could read on processes
in which HFC-245fa and HCl return to the reaction
mixture through additional steps after the initial separa-
tion.
     Solvay contends that the district court’s instruction
reflected an erroneous interpretation of “isolating.” Ac-
cording to Solvay, if given the correct interpretation, “the
jury might well have found that the Russian application
did not disclose Solvay’s invention” because in the RSCAC
process, some gaseous HFC-245fa condenses back into a
liquid and drips back into the reaction mixture after the
initial separation. Reply Br. 34.
    The problem is that Solvay did not ask the district
court to modify the claim construction or accompanying
jury instruction to require “isolating” to mean “isolating
permanently.” When the issue surfaced at trial, it was
raised by Honeywell in response to Solvay’s questioning of
its expert witness. Honeywell argued that Solvay was
attempting to make improper claim construction argu-
ments to the jury. In response, Solvay insisted that the
isolating limitation necessarily implied permanence
notwithstanding the ambiguity that the disagreement
between the parties made apparent. The district court,
which had not previously been asked to consider the issue
of permanence, asked the parties to submit briefs on the
issue. Solvay, in its brief, still did not request any modifi-
cation or clarification of the claim construction, “reas-
sert[ing] that it agree[d] with the Court’s proposed
construction.” J.A. 5263. Because Solvay failed to object to
the court’s construction or jury instruction with respect to
12                 SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL



the term “isolating,” 8 it waived the issue and cannot now
raise novel arguments to redefine the scope of claim 1. See
LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d
1336, 1341 (Fed. Cir. 2005) (a party that “agreed to the
district court’s construction at the time . . . cannot [on
appeal] argue against that claim construction simply
because it resulted in an adverse ruling”). 9
                             B
     Even if the claim construction issue had been properly
raised, we see no error in the district court’s construction.
Claim construction is a question of law reviewed de novo.
Cybor Corp. v. FAS Techs., Inc., 138 F.3d 1448, 1451 (Fed.
Cir. 1998). The conclusion that “isolating” means “sepa-
rating,” and therefore does not preclude additional steps
that could occur after the initial isolation, is consistent
with the claims and specification. Claim 1 of the ’817
patent uses the transitional term “comprises” to define
the bounds of the patented improvement. See ’817 patent
col. 5 l.40. The well-established meaning of “‘comprising’
in a method claim indicates that the claim is open-ended
and allows for additional steps.” Invitrogen Corp. v.
Biocrest Mfg., L.P., 327 F.3d 1364, 1368 (Fed Cir. 2003)



     8   Solvay did not preserve the issue by objecting to
the “comprising” instruction.
     9   At trial, Solvay asserted that the phrase “as each
of said [HFC-245fa] and [HCl] is being formed” should
have been added to the jury instruction on claim 1. J.A.
96. In its motion for a new trial, Solvay did not renew that
objection. The final jury instruction on claim 1 was modi-
fied only slightly to include “continuously” and “or drawn
off.” J.A. 96. On appeal, Solvay concedes that “[t]his
instruction is consistent with the claim limitation requir-
ing ‘isolati[on]’.” Reply Br. 27 (second alteration in origi-
nal).
SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL                  13



(citing Vivid Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200
F.3d 795, 811 (Fed. Cir. 1999)).
    We agree with the district court that nothing in the
claims or specification overcomes the well-established
meaning of “comprises” as a transitional term allowing for
additional steps. Solvay supports its position by pointing
to a portion of the specification stating that “[i]t is advan-
tageous to separate the [HFC-245fa] and the [HCl] from
the reaction mixture as they are being formed and to keep
in, or return to, the reactor the unconverted reactants, as
well as the chlorofluoropropanes possibly formed by
incomplete fluorination of [HCC-240fa].” ’817 patent col. 2
l. 64 to col. 3 l. 2. On its face, the statement pertains to
recycling reactants, not reaction products, and does not
expressly or impliedly preclude recycling reaction prod-
ucts to the reaction mixture as well.
     Solvay attempts to buttress its argument by pointing
out that the reference in the specification corresponds to a
statement in the ’817 patent’s prosecution history that
purportedly “shows that the isolation limitation was
intended to distinguish” the invention from the prior art,
specifically the ’192 patent. Reply Br. 32. According to
Solvay, it amended claim 1 to avoid rejection in view of
the ’192 patent and thus explained to the examiner that
its invention “enables [HFC-245fa] to be easily separated
from the reaction mixture, which is an advantage as it
makes it possible to retain or to return to the reactor the
unconverted reactants and [products of incomplete fluori-
nation].” J.A. 8364. As with the specification reference,
the statement pertains only to recycling reactants and
incomplete reaction products and does not require HFC-
245fa or HCl to be isolated once and for all time when
they first leave the reaction mixture in gaseous form. It
does not follow that distinguishing a process on the basis
of the continuous removal of reaction products also re-
quires such removal to be permanent. Continuous remov-
al pertains to the status of the reaction and does not
14                SOLVAY, S.A.    v. HONEYWELL INTERNATIONAL



connote or require permanence with respect to steps
occurring after products are formed and removed while
the reaction is still ongoing. We find no legal error in the
court’s claim construction. Under this claim construction,
Solvay does not on appeal contest that the Russian patent
application sufficiently disclosed the invention. 10
                             II
    Solvay urges that, even under the district court’s
claim construction, the requirements of § 102(g)(2) are not
satisfied. Solvay does not dispute that Honeywell fully
performed the RSCAC’s process for making HFC-245fa in
the United States before the ’817 patent’s October 1995
priority date. Nor is it disputed that, under the district
court’s claim construction, the RSCAC process corre-
sponds to the invention claimed by the ’817 patent. In-
stead, Solvay argues that (1) the doctrine of inurement,
defining when the activities of others inure to the benefit
of the inventor, controls the question of whether Honey-
well’s work can be attributed to the RSCAC engineers,
and (2) the undisputed facts do not establish inurement
because the RSCAC engineers did not expressly ask the
Honeywell researchers to perform the inventive process.
    Assuming that the inurement doctrine governs, in-
urement does not require that the inventor expressly
request or direct the non-inventor to perform reductive
work. To be sure, no inurement can arise from a third
party’s “unwarranted and hostile use” of another’s inven-
tion, Burgess v. Wetmore, 1879 Dec. Comm’r Pat. 237, 240
(no inurement of reduction to practice built by rival
applicant), but an express request or direction is not
required. The request may be “implicit[].” Cooper v. Gold-
farb, 154 F.3d 1321, 1332 (Fed. Cir. 1998). In Hogue v.



     10  On appeal, there is no contention that disclosure
of the reduction to practice was required.
SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL                  15



Cowling, 101 F.2d 541, 542, 544, 550 (CCPA 1939), a
third party’s reduction to practice inured to the benefit of
the inventor, who disclosed his idea for a “confection
making apparatus” to the manager of a popsicle company
and suggested that the latter sketch the invention. The
manager did not merely make a sketch, but built and
tested a working device, believing he was “acting in
accordance” with the inventor’s wishes. Id. at 550. The
inventor knew nothing about the third party’s work, but
was still able to claim it as his own to establish the priori-
ty of his invention.
    Similarly, in Learned v. Thompson, 191 F.2d 409,
410–11, 415 (CCPA 1951), an inventor benefited from
work performed by a third party with whom he had no
direct communication. The inventor, Learned, disclosed
his invention and offered it to the United States govern-
ment, which then turned the disclosure over to an em-
ployee, who reduced the invention to practice. Id. at 410–
11. The employee even filed his own patent application for
improvements he made, although he later abandoned that
application in the first inventor’s favor. Id. at 410. The
court treated the reduction to practice as the inventor’s
because he had given “authorization to the Government”
to use his invention. Id. at 415. The inventor’s authoriza-
tion was sufficient even though he never asked the gov-
ernment or its employee to reduce the invention to
practice nor supervised the reductive work.
    In Kendall v. Searles, 173 F.2d 986, 992 (CCPA 1949),
as with Honeywell and the RSCAC, Fafnir and Westing-
house had a “joint program of development.” The inven-
tor, an official at Fafnir, conceived the invention and
communicated his conception to Westinghouse, which
conducted tests necessary to establish the inventor’s
reduction to practice and the priority of his invention. Id.
at 991–92. Although it appears that the inventor did not
have “anything to do with the tests conducted by West-
16                 SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL



inghouse,” those tests were held to inure to his benefit. Id.
at 992.
     Thus, our case law does not support Solvay’s conten-
tion that an inventor must make an express directive or
request to benefit from a third party’s reduction to prac-
tice. Rather, inurement exists if the inventor authorizes
another to reduce his invention to practice. Here, the
research agreement between the RSCAC and Honeywell
confirms that the RSCAC authorized Honeywell to prac-
tice its invention in the United States and contemplated
that Honeywell would do so. The contract stated that
“RSCAC will assist [Honeywell] in the development of
manufacturing processes for hydrofluorocarbon com-
pounds (HFCs) . . . or hydrofluorocarbon ethers (HFC
ethers).” J.A. 3355. Pursuant to that agreement, Honey-
well promised to provide yearly compensation, infor-
mation, and equipment, while the Russians agreed to
produce 1,000 kg of HFC-245fa, develop production pro-
cesses, and send regular reports to Honeywell detailing
their results and progress. While title and rights to inven-
tions would belong to Honeywell, the RSCAC could make,
use, and sell those inventions in Russia. The collaborative
research arrangement between Honeywell and the
RSCAC thus parallels the joint development program in
Kendall, 173 F.2d at 992.
     Solvay does not suggest that the RSCAC did not in-
tend for Honeywell to use the information it sent or that it
did not authorize Honeywell to reproduce the process it
described. The undisputed facts show that the RSCAC
authorized Honeywell to practice its invention and specif-
ically contemplated that it would do so under the compa-
nies’ joint research agreement aimed at developing
commercial processes for the production of HFC-245fa.
The RSCAC engineers gave Honeywell personnel the
information they needed to perform the inventive process
in this country in July 1994, and Honeywell relied on that
information in so doing. As we noted in our earlier deci-
SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL                17



sion, “in early 1995, Honeywell replicated the Russian
process by following the information provided by RSCAC,
thereby practicing the invention in the United States
before the ’817 patent’s priority date.” Solvay I, 622 F.2d
at 1374 (emphasis added).
    Solvay argues that there can be no inurement here
because Honeywell independently benefited from perform-
ing the RSCAC process. Solvay in particular points to
Honeywell’s subsequent filing of its own patent applica-
tion and notes that in Burgess, the existence of a rival
patent application was held, in part, to defeat inurement.
But Learned shows that the mere filing of a related pa-
tent application does not in itself preclude inurement.
Here, the Russians applied for and received a patent in
Russia, while Honeywell filed a patent application in the
United States. The parties did not view these applications
as rivals, providing that Honeywell was entitled to exclu-
sive rights to inventions resulting from the collaboration
while the Russians were entitled only to sublicenses.
    We therefore agree with the district court that the
process invented by the Russian engineers was made in
this country when Honeywell successfully performed the
process because the Russians authorized Honeywell
personnel to practice the invention and specifically con-
templated that they would do so. 11 We affirm the district


    11  The dissent argues that the majority is improperly
incorporating concepts from interferences into the in-
fringement context, and is allowing “secret prior art” to
invalidate a patent. Dissent at 1–3, 8–9. The dissent is
incorrect. We have repeatedly held that prior invention by
another is a defense to infringement. See, e.g., Checkpoint
Sys., Inc. v. U.S. Int’l Trade Comm’n, 54 F.3d 756, 761–62
(Fed. Cir. 1995) (“However, § 102(g) is applicable in other
contexts as well, such as when it is asserted as a basis for
invalidating a patent in defense to an infringement suit.”)
18                SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL



court’s judgment that the ’817 patent is invalid under
§ 102(g)(2). 12
                       AFFIRMED




(citing Amgen, Inc. v. Chugai Pharm. Co., 927 F.2d 1200,
1203 (Fed. Cir. 1991); New Idea Farm Equip. Corp. v.
Sperry Corp., 916 F.2d 1561, 1565 (Fed. Cir. 1990)). The
invention was described in the Russian patent applica-
tion. It is also established that § 102(g) requires that the
prior inventor not “abandon, suppress, or conceal” his
invention. See, e.g., Apotex, 254 F.3d at 1037 (“A § 102 (g)
prior invention defense is governed by the identical ‘sup-
pressed or concealed’ language applicable to priority
determinations in interference proceedings.”). Here, the
jury specifically found that the Russian inventors did not
abandon, suppress, or conceal their invention, a conclu-
sion the dissent does not dispute.
     12  We need not consider the district court’s exclusion
of statements made by an attorney prosecuting a patent
for Honeywell given Solvay’s admission, during oral
argument, that this issue has no bearing on invalidity
under § 102(g)(2).
  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                      SOLVAY S.A.,
                    Plaintiff-Appellant,

                             v.

       HONEYWELL INTERNATIONAL INC.,
              Defendant-Appellee.
            ______________________

                       2012-1660
                 ______________________

    Appeal from the United States District Court for the
District of Delaware in No. 06-CV-0557, Judge Sue L.
Robinson.
                ______________________

NEWMAN, Circuit Judge, dissenting.
    The court today creates a new class of secret prior art,
holding that a privately performed experiment, without
publication or public knowledge or use or sale or inclusion
in a United States patent application, is invalidating
“prior art.” Heretofore the role of secret prior art has
been carefully circumscribed. The new general rule here
adopted contravenes the policy and the letter of patent
law, wherein inventors are charged only with knowledge
of what is known or knowable as defined by statute,
subject to special limited circumstances.
    The panel majority holds that private secret activity –
in this case Honeywell’s evaluation of Russian technology
2                 SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL



that had been invented in Russia and placed in an un-
published Russian patent application – is “prior art”
against all others, thereby invalidating the Solvay patent.
The panel majority does not recognize the unavailability
of an interference contest, for there is no United States
counterpart to the Russian patent application.
    In the prior appeal of this case, Solvay S.A. v. Honey-
well Int’l, Inc., 622 F.3d 1367 (Fed. Cir. 2010) (Solvay I),
this court confirmed that the Russian invention was
conceived and reduced to practice in Russia, and that
Honeywell’s repetition of the process in the United States
was not an invention made in the United States. Testing
the invention of another is not an act of invention by the
tester. This aspect was finally resolved in Solvay I, the
court describing Honeywell’s work in the United States as
a “derivation” of the Russian invention. The matter was
finally decided; it is not open for redetermination.
    Undaunted, the panel majority now rules that Hon-
eywell’s activity was a “reduction to practice” of the
Russian process. The private/secret duplication of the
prior invention of another does not convert either that
prior invention or its duplication into prior art. The issue
here is not priority between the Russian invention and
the Solvay invention; the issue is prior art against the
world.
    The Honeywell test of the Russian process was a pri-
vate experiment. No United States patent application
was filed on the Russian process, not by Honeywell and
not by the Russian inventors. A private experiment is not
prior art, when it is not published, nor used, sold or
otherwise made known, nor included in a United States
patent application.
    The panel majority concedes that the Russian process
was conceived and reduced to practice in Russia and
placed in a Russian patent application, for which no
corresponding United States application was filed. None-
SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL                 3



theless the panel majority holds that the Russian inven-
tion was “made in this country,” maj. op. at 17, because it
was privately communicated to Honeywell, who tested it
in this country. The panel majority states that the Hon-
eywell test “inured” to the benefit of the Russians. How-
ever, the Russians had no United States patent
application that could benefit from “inurement,” even if
my colleagues had not created the theory (for Honeywell
does not so state) that Honeywell performed this evalua-
tion on behalf of the Russian inventors. My colleagues
simply rule that due to “inurement” the secret Honeywell
test converts the still secret Russian technology into
“prior art.”
    In the earlier appeal in this case, the status of Hon-
eywell’s test of the Russian technology was established,
by final judgment, as “derivation.” Honeywell’s private
testing did not convert the subject technology into prior
art. The court’s new class of secret prior art enlarges the
situations in which unknowable private activity may
serve to invalidate the independent inventions of third
parties. From the confused and incorrect new law an-
nounced by the court, I respectfully dissent.
                         DISCUSSION
   In the prior appeal in this action, the court considered
Honeywell’s status in the context of §102(g)(2):
    Since it is undisputed that Honeywell did not orig-
    inate the invention, but reproduced it in the Unit-
    ed States by following RSCAC’s instructions,
    Honeywell cannot be said to have conceived of the
    invention and cannot, consequently, be an inven-
    tor for purposes of § 102(g)(2).
Solvay I, 622 F.3d at 1378. The court decided, unequivo-
cally and finally, that Honeywell was not the inventor of
the Russian technology
4                  SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL



    but, rather, derived it from RSCAC [Russian Sci-
    entific Center for Applied Chemistry], whose en-
    gineers invented it in Russia.
Id. at 1374. These rulings are the law of this case. It is
no longer before this court to attempt to treat the Russian
technology as if it were invented in the United States.
    Also, I must correct the court’s erroneous statement
concerning Honeywell’s later-filed United States patent
application on its subsequent improvement and develop-
ment of the Russian process. It is misleading to state that
“the Russians applied for and received a patent in Russia,
while Honeywell filed a patent application in the United
States.” Maj. op. at 17. The Honeywell patent application
was not on the Russian invention but on the later Honey-
well invention, as explained in Solvay I:
        Throughout the summer of 1995, Honeywell
    continued working to develop and perfect its pro-
    cess for the preparation of HFC–245fa. The work
    included finding optimum operating conditions for
    the process, as well as designing and enabling
    downstream purification of the HFC–245fa prod-
    uct. Development of a pilot plant to test a com-
    mercially viable manufacturing process for HFC–
    245fa was begun by Honeywell, and the plant was
    in successful operation by February 1996. In
    March 1996, Honeywell began drafting a patent
    application on an improvement process for mak-
    ing HFC–245fa. The application was filed on July
    3, 1996, and eventually issued as U.S. Patent No.
    5,763,706 (“the ‘706 patent”). The ‘706 patent dis-
    closes a process for the continuous preparation of
    HFC–245fa, using optimal conditions for down-
    stream purification, so that the HFC–245fa recov-
    ered by distillation has a high purity (at least
    about 99.5%). See ‘706 patent, col.1 l.60–col.2 l.25;
    col.4 ll.40–42.
SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL                 5



Solvay I, 622 F.3d at 1372 (citations omitted). My col-
leagues’ suggestion that this Honeywell patent was the
United States counterpart of the Russian patent applica-
tion, or somehow converted Honeywell’s evaluation of the
Russian invention into “prior art” against Solvay and all
others, is untenable.
    The court in Solvay I resolved that the Russian inven-
tion was not made in the United States. The panel major-
ity now concedes that the Russian process was conceived
and reduced to practice in Russia, maj. op. at 7, but states
that “§102(g)(2) allows conception to occur in another
country, but in such circumstances requires the work
constituting the reduction to practice to be performed in
the United States by or on behalf of the inventor.” Maj.
op. at 3-4. This is incorrect on two fronts. First, this
court has never held that an invention conceived in a
foreign country is “made in this country” under §102(g)(2).
And second, it was not shown that Honeywell’s work in
the United States was “by or on behalf of” the Russian
inventors. Honeywell never so stated; that is a postulate
of the panel majority.
    In priority contests between conflicting United States
patent applications under §102(g)(1), reliance for priority
has occasionally been authorized on activity conducted in
the United States on behalf of a foreign applicant. Here
there is no priority contest, no United States patent
application, and no domestic activity on behalf of a foreign
inventor. The cases cited by the panel majority are inap-
plicable.
     The majority cites Holmwood v. Sugavanam for the
thesis that a “foreign inventor was ‘another inventor’
under §102(g)(2) when the invention was reduced to
practice in the United States on his behalf.” Maj. op. at 4
n.2.    Holmwood was an interference case under
§102(g)(1). Section 102(g)(2) was not at issue, nor did the
foreign inventor claim to be “another inventor.” The
6                 SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL



majority’s citation is out of context, for the case is not
applicable to any of the issues before us.
    The other cases cited to support the ruling that Hon-
eywell’s private/secret activity in the United States con-
verted the Russian process into “prior art” are all
“interference” contests, where United States activity
served as evidence of priority of invention. E.g., Shurie v.
Richmond, 699 F.2d 1156, 1158 (Fed. Cir. 1983) (evidence
that the process in interference was performed on behalf
of the inventor in the United States); Scott v. Koyama,
281 F.3d 1243 (Fed. Cir. 2002) (evidence of disclosure in
the United States to show conception by a party to the
interference); Tyler Refrigeration Corp. v. Kysor Industri-
al Corp., 601 F. Supp. 590 (D. Del. 1985), aff’d on other
grounds, 777 F.2d 687 (Fed. Cir. 1985) (an actual reduc-
tion to practice in the United States could be relied on by
a foreign inventor to support interference priority).
     The panel majority’s reliance on “inurement” is thus
irrelevant, for there is no United States application to
which the Honeywell experiment could inure. Whether
activity in the United States can support a foreign inven-
tor’s interference priority has no relation to whether that
activity is prior art against the world.
    The panel majority insists that the Russian invention
was merely conceived in Russia, and although reduced to
practice in Russia, was also “reduced to practice” by
Honeywell in the United States, whereby the panel major-
ity concludes that the Russian invention was “made in
this country.” Maj. op. at 17. Not even Honeywell made
that argument, and there was no evidence or argument
that Honeywell’s work was done at the request of and on
behalf of the Russians.
    The panel majority makes much of the conclusion that
the Russians did not “abandon, suppress, or conceal” their
invention. No one argued otherwise. However, the un-
published, unused, unknown, Russian invention, con-
SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL                7



tained in a Russian patent application with no United
States counterpart, does not thereby become prior art.
     Unpublished private activity in a foreign country is
not prior art. Foreign inventions may of course be the
subject of a United States patent, and the benefit of a
foreign filing date may be obtained in accordance with 35
U.S.C. §119. Here, however, there is no corresponding
United States patent. The Russian patent application,
filed on May 28, 1994, would, according to Russian law,
have been “laid open” eighteen months later, on Novem-
ber 28, 1995, after Solvay’s priority date of October 23,
1995. Whether or not Honeywell’s work with the Russian
process in the United States “inured” to the Russians, it
could not convert the unpublished Russian application, or
its unpublished evaluation in the United States, into prior
art.
    The issue here is not whether Honeywell has a per-
sonal defense to infringement, as the panel majority
states: “We have repeatedly held that prior invention by
another is a defense to infringement.” Maj. op. at 18 n.11.
The issue is whether the Russian secret process became
prior art against the world when Honeywell secretly
reproduced it in the United States.
    The Checkpoint case, relied on by the panel majority,
is misapplied, first because Checkpoint confirms that
§102(g) relates to inventions “made in this country,” and
second because Checkpoint on its facts offers no guidance
here. In Checkpoint the question was patent validity
related to inventorship, and the court stated, citing
§102(g), that: “Checkpoint does not contest that Kaltner
completed the subject invention in this country.” Check-
point Sys., Inc. v. U.S. Int’l Trade Comm’n, 54 F.3d 756,
761 (Fed. Cir. 1995). The court explained that “a first
inventor may seek to avoid a determination of abandon-
ment by showing that he or she marketed or sold a com-
mercial embodiment of the invention or described the
8                 SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL



invention in a publicly disseminated document,” id. at
762, none of which is here asserted. The only possible
relevance of Checkpoint would be to show that the Rus-
sian invention was indeed abandoned by the Russians in
the United States.
    The Amgen and New Idea decisions that the majority
cites to support its flawed reliance on Checkpoint concern
inventions made in this country. In Amgen the question
was whether conception and reduction to practice oc-
curred together or separately for DNA sequence identifi-
cation work done in this country. Amgen, Inc. v. Chugai
Pharm. Co., Ltd., 927 F.3d 1200, 1205 (Fed. Cir. 1991).
And New Idea discussed the inventor’s work in this coun-
try, stating that “Burkhart's testimony further showed
that in early 1971, a prototype harvester was built with
an arched tongue and a center pivot connection to the
harvester.” New Idea Farm Equip. Corp v. Sperry Corp.,
916 F. 2d, 1561, 1566 (Fed. Cir. 1990). There was no
issue of foreign invention.
    Invalidation by secret prior art is disfavored. See
OddzOn Prods, Inc. v. Just Toys, Inc., 122 F.3d 1396,
1402 (Fed. Cir. 1997) (“Thus, the patent laws have not
generally recognized as prior art that which is not acces-
sible to the public.”); Kimberly–Clark Corp. v. Johnson &
Johnson, 745 F.2d 1437, 1446 (Fed. Cir. 1984) (defining §
102 “prior art” as “technology already available to the
public,” and stating that “secret prior art” may not be
used to invalidate a patent under § 102(g)). The majori-
ty’s spin on § 102(g) takes “secret prior art” into unin-
tended territory.
    There is no issue before us of whether Honeywell
might have a personal defense against the Solvay patent;
the only issue is whether the secret Honeywell test of the
unpublished Russian process is prior art against the
world. The court’s ruling that prior art includes secret
information is of far-reaching potential impact. It is as
SOLVAY, S.A.   v. HONEYWELL INTERNATIONAL               9



unnecessary as it is inappropriate to so enlarge the scope
of secret prior art.
    I respectfully dissent.